Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 1 of 6 PageID #:18488




                         Exhibit G
         Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 2 of 6 PageID #:18489



                                               450 LEXINGTON AVENUE                                        NORTHERN CALIFORNIA
                                                NEW YORK, NY 10017                                          W A S H I N G T O N , D.C.
                                                          212 450 4000                                           SÃO PAULO
                                                        FAX 212 701 5800                                            LONDON
                                                                                                                      PARIS
                                                                                                                     MADRID
    CHRISTOPHER LYNCH                                                                                                 TOKYO
        212 450 4034                                                                                                BEIJING
Chr stopher.Lynch@davispolk.com
                                                                                                                 HONG KONG




                                                                       October 23, 2020


                 Re:        Viamedia, Inc. v. Comcast Corp., et al., Case No. 16 C 5486 (N.D. Ill.)

                 Matthew R. Huppert, Esq.
                 Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
                 1615 M Street, N.W., Suite 400
                 Washington, DC 20036

                 Dear Matt:

                         We write on behalf of Comcast to follow up on your October 21, 2020
                 letter and the parties’ October 22, 2020 meet and confer teleconference
                 concerning Viamedia’s responses and objections to Comcast’s discovery requests.

                         As we have explained on two telephone conferences and two letters this
                 month, the Court-ordered discovery schedule permits a limited amount of time for
                 the extensive discovery relating to Viamedia’s revived refusal-to-deal claim. This
                 claim, which was not the subject of previous discovery because it was dismissed
                 on the pleadings, now appears to be the core of Viamedia’s case. Viamedia has
                 refused, however, to provide Comcast with adequate discovery responses
                 concerning that claim. Indeed, Viamedia has failed to provide Comcast with a
                 straight response to most rudimentary interrogatories about the scope of that
                 claim.

                         On many issues, as discussed below, the parties appear likely to be at an
                 impasse unless Viamedia will agree to provide answers. We request Viamedia’s
                 position on those issues by the close of business on October 26, 2020, so that
                 Comcast can promptly seek the assistance of the Court if necessary.1




                           1
                            As we discussed on the October 22 call, Comcast is evaluating Viamedia’s positions
                 with respect to Comcast’s discovery responses first articulated in your October 21 letter, and we
                 expect to be in a position to confer about those issues soon.
Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 3 of 6 PageID #:18490
    Matthew R. Huppert, Esq.             2                  October 23, 2020



     I.     Viamedia’s Responses to Comcast’s Interrogatories

             Interrogatory No. 26. This interrogatory asks Viamedia to identify
     instances where it contends that Comcast unlawfully refused to deal with it.
     Comcast requested that Viamedia provide a complete answer by October 23,
     2020. In your October 21 letter, you stated that “Viamedia would be willing to
     agree to the expedited deadline Comcast proposes if Comcast agrees not to seek
     an extension of the discovery period.” As we explained on yesterday’s call,
     Comcast is in no position to agree to any such thing, particularly in light of the
     substantial uncertainty that Viamedia has created about the scope of the
     information and documents that it will agree to provide in discovery.

             On our October 22 call, you claimed that although Viamedia was
     purportedly not withholding information, Viamedia reserved the right to add
     additional claimed refusals to its refusal-to-deal claim and would not agree to any
     deadline. As we have explained, this is not an orderly way to conduct discovery
     concerning the revived claim. Viamedia should agree to provide a complete list
     of the DMAs and relevant MVPDs as to which it claims there was an unlawful
     refusal to deal by a date certain, in the very near future, so that Comcast can take
     necessary discovery. Please confirm by the close of business on October 26
     whether Viamedia will do so. You stated on our October 22 call that you did not
     have a final position as to whether Viamedia would provide an answer to subpart
     (e) of Interrogatory 26. Please provide Viamedia’s position by the close of
     business on October 26.

             Interrogatory No. 27. We have now repeatedly explained that subparts
     (b) through (d) of this Interrogatory call for factual information concerning the
     causes of Viamedia’s purported injuries. Viamedia has already represented, in its
     previously-served response to subpart (a), that “
                                                      ” as to various MVPDs and DMAs.
     The information called for by subparts (b) through (d), which Viamedia claims
     not to understand, is no more difficult to provide than the information called for
     by subpart (a) and merely asks for the manner(s) in which Viamedia believes
     Comcast’s conduct has caused harm to Viamedia with respect to each MVPD
     and/or DMA.

             Viamedia’s failure to provide a complete response to this interrogatory—
     as with Viamedia’s incomplete response to Interrogatory No. 26—is hindering
     Comcast’s ability to take necessary discovery to defend itself against Viamedia’s
     claims and is unnecessarily delaying the course of discovery. Please confirm by
     the close of business on October 26 whether Viamedia will provide complete
     responses to subparts (b) through (d).

             Interrogatory No. 28. On our October 23 call, you confirmed that
     Viamedia intends to supplement its response to this interrogatory to identify
     additional current employees of Viamedia with knowledge of with knowledge of
     the allegedly unlawful refusals to deal and Viamedia’s claimed injuries. Comcast
     requires that supplemental information as soon as possible to allow it to evaluate

                                                                     Davis Polk & Wardwell LLP
Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 4 of 6 PageID #:18491
    Matthew R. Huppert, Esq.             3                  October 23, 2020



     Viamedia’s forthcoming proposal as to custodians for its supplemental document
     production. Viamedia cannot reasonably expect Comcast to evaluate that
     proposal without a full answer to this interrogatory. Accordingly, please confirm
     whether Viamedia will provide its supplemental response by the close of business
     on October 26.

            On our October 23 call, we confirmed that the parties are at an impasse
     regarding Viamedia’s refusal to identify any responsive former employees or
     employees of third-parties.

             Interrogatory No. 29. On our October 23 call, we confirmed that the
     parties are at an impasse and that Viamedia will stand on its refusal to answer this
     interrogatory.

             Prior Interrogatories. On our October 23 call, you confirmed that
     Viamedia would have new information to provide in response to Comcast’s
     Interrogatory No. 1 if Viamedia were to agree to bring the interrogatories up to
     date. This interrogatory is foundational information that is essential to the case
     and that Viamedia has no good reason to refuse to update, especially in light of its
     intention to expand the case to seek “additional damages.” We are evaluating
     Viamedia’s request, first articulated in your October 21 letter, that Comcast
     update certain of its interrogatory responses and Viamedia’s suggestion that the
     parties agree on the interrogatories that each will update, and will provide
     Comcast’s position shortly.

     II.    Viamedia’s Responses to Comcast’s Document Requests

             Document Request No. 88. As we discussed, this request calls for
     additional documents responsive to Comcast’s prior document requests that were
     created after the cutoff date for the previous round of discovery. Your letter
     indicated that Viamedia would conduct a supplemental search and production for
     additional documents, but failed to specify the parameters or scope of such
     search. As we explained, Viamedia must clarify what it plans to search (e.g.,
     what custodians and document repositories will be searched). Because Comcast’s
     prior document requests involved full custodial discovery, the same approach is
     appropriate for this “refresh” request.

             You indicated that Viamedia intended to search certain centralized
     document repositories, which you represented contain material responsive to
     many of Comcast’s requests. Based on your description, we agreed that such
     centralized repositories are likely to contain responsive material and should be
     included in any search and production in response to Comcast’s document
     requests. We also stated, however, that full custodial searches, including
     custodial email searches, will be necessary.

             We then turned our discussion to custodian proposals and search protocols
     for custodial discovery. The parties agreed to exchange initial proposed custodian


                                                                     Davis Polk & Wardwell LLP
Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 5 of 6 PageID #:18492
    Matthew R. Huppert, Esq.             4                  October 23, 2020



     lists either today or by first thing next week. We propose to exchange those lists
     on Monday, October 26, at 5:00 p.m. Eastern time.

             We further agreed that it likely makes sense for both parties to use the
     same TAR protocol that we utilized during the prior phase of discovery for this
     new phase of discovery as well. Copies of prior correspondence memorializing
     that TAR approach are enclosed as appendices to this letter. Comcast is amenable
     to using the same TAR approach for the forthcoming custodial searches and
     productions.

             Document Request Nos. 89-91. During the call, we asked whether
     Viamedia would still object to producing documents in response to these requests
     if the Court were to deny Viamedia’s pending motion for a protective order. You
     indicated that Viamedia would continue to object to production on the basis that
     Viamedia’s prior document productions contain documents responsive to these
     requests, at least with respect to the prior discovery period of 2011 to mid-
     2016. As during our previous discussion, we reiterated that Viamedia has now
     put new DMAs and MVPDs at issue in this litigation, which were not the focus of
     prior discovery. We asked for a representation from Viamedia that the searches
     conducted in connection with its prior productions would have adequately
     captured documents potentially responsive to these new requests.

             In response, you asked us to provide draft language for a representation
     that would satisfy Comcast. We accordingly ask that Viamedia provide the
     following representation: “Viamedia’s prior document productions provide
     complete responses to Request Nos. 89-106 of Comcast’s First Set of Remand
     Document Requests with respect to the period of 2011 through mid-2016.”
     Please let us know by the close of business on October 26 whether Viamedia will
     agree to provide this representation.

            Document Request Nos. 92-105. As we discussed, there are two time
     periods at issue regarding these requests. The first is the prior discovery period
     (2011 to mid-2016) and the second is the later discovery period (mid-2016-
     present).

            With respect to the prior discovery period, Viamedia has objected to
     providing additional documents on the basis that its prior productions suffice in
     response to Comcast’s new document requests. We ask that Viamedia provide
     the same representation regarding its prior productions for these document
     requests. Please let us know by close of business on October 26 whether
     Viamedia will agree to do so.

             Your letter did not specifically address the later discovery period, but
     during our October 22 call, we agreed that the scope of Viamedia’s search and
     production of documents would be governed by the same custodian and TAR
     parameters as Document Request No. 88, on which the parties have agreed to
     confer further.


                                                                     Davis Polk & Wardwell LLP
Case: 1:16-cv-05486 Document #: 412-7 Filed: 11/05/20 Page 6 of 6 PageID #:18493
    Matthew R. Huppert, Esq.             5                  October 23, 2020



             Document Request No. 106. We also addressed Document Request No.
     106 and agreed that the scope of Viamedia’s search and production would be
     subject to the same custodian and TAR parameters discussed above.

                                      *      *       *

             As we have explained on our meet-and-confer calls and in my prior letter,
     Viamedia must provide adequate responses to discovery for this case to proceed
     in an orderly fashion rather than as a “trial by ambush.” Accordingly, we reiterate
     our above requests that Viamedia provide its positions by October 26, 2020 so
     that Comcast can seek assistance from the Court if necessary.

                                                         Sincerely,



                                                               /s/
                                                         Christopher Lynch


     By E-Mail




                                                                      Davis Polk & Wardwell LLP
